           Case 1:19-vv-00784-UNJ Document 29 Filed 02/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0784V
                                        UNPUBLISHED


    LINDA BERGSTROM,                                         Chief Special Master Corcoran

                         Petitioner,                         Filed: January 7, 2021
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                          Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
                        Respondent.                          Administration (SIRVA)


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

       On May 28, 2019, Linda Bergstrom filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) which meets the Table Injury requirements, after receiving the
influenza (“flu”) vaccine on January 29, 2018. Petition at 1, ¶¶ 1, 20. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On December 4, 2020, I issued a fact ruling, finding there is preponderant evidence
to establish that “the onset of Petitioner’s pain occurred within 24 hours of vaccination.”

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00784-UNJ Document 29 Filed 02/23/21 Page 2 of 2




Fact Ruling at 6, ECF No. 22. On January 7, 2021, Respondent filed a supplemental Rule
4 Report indicating he “will not defend the issue of entitlement for this case.” Amended
Rule 4 Report at 1, ECF No. 24. I have determined that Petitioner has met all
requirements of a Table SIRVA, including the requirement that Petitioner’s pain occurs
within 48 hours of vaccination. See 42 C.F.R. § 100.3(c)(10)(ii) (required onset for pain
listed in the QAI).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
